                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               :
                                                      3-CR-15-214
     v.                                :
                                                    (JUDGE MANNION)
ARTHUR TAYLOR,                         :

                                       :
           Defendant

                              MEMORANDUM

     Before the court in this case with charges of sex trafficking, distribution
of illicit drugs, interference with commerce by robbery, and felon in
possession of a firearm is the pre-trial motion in limine filed by defendant
Arthur Taylor, a/k/a “Arty”. (Doc. 727). Taylor seeks to preclude the
government from introducing at trial any evidence regarding his prior
convictions, regarding M.M.’s claim that she suffered a miscarriage shortly
after she was assaulted by Taylor, and regarding any claims by confidential
witnesses that a .357 magnum handgun used by Jehovah Maldonado in a
home invasion robbery on August 26, 2013, at 462 Clearview Drive, Long
Pond, Pennsylvania, was the same firearm used by Dygunn Mitchell in a
drive-by shooting on January 14, 2014, at 5014 Old Timber Road, Hamilton
Township, Pennsylvania, that caused the death of Darcey Kravchenko. For
the reasons set forth below, the court will GRANT IN PART and DENY IN
PART Taylor’s motion in limine.




                                      1
I.    BACKGROUND1
      On August 28, 2018, Taylor, along with Jordan Capone, were indicted
and charged in a Third Superseding Indictment (“TSI”). (Doc. 690). Taylor was
charged in Counts 1, 3, 4, 5, 6, 7, 8, and 9, namely: conspiracy to distribute
in excess of 100 grams of heroin, crack cocaine, molly, Percocet, and
marijuana, 21 U.S.C. §846; conspiracy to commit sex trafficking by force and
coercion, 18 U.S.C. §1594(c); four substantive counts of sex trafficking by
force and coercion, 18 U.S.C. §1591(a) and (b)(1) and 2; one count of
conspiracy to interfere with commerce by robbery, 18 U.S.C. §1951(a); and
one count of unlawful possession of a firearm by a convicted felon,18 U.S.C.
§922(g)(1).
      On September 5, 2018, Taylor and Capone were arraigned and pled not
guilty to all counts of the TSI against them. (Doc. 701).
      On October 11, 2018, Taylor filed his motion in limine. (Doc. 727).
Taylor simultaneously filed his brief in support of his motion. (Doc. 728). The
government filed its brief in opposition on October 23, 2018. (Doc. 733).
Taylor did not file a reply brief.
      Upon request of defendants, the trial for Taylor and Capone was
continued to January 28, 2019. (Docs. 735 & 736).


II.   LEGAL STANDARD


      1
    Since the court stated the background of this case in its April 26, 2018
Memorandum, (Doc. 625), it will not be fully repeated herein.
                                       2
      Taylor’s motion in limine is mainly filed pursuant to Fed.R.Evid. 404(b)
and 609(a)(1)(B). The motion also seeks, in part, to exclude evidence as
irrelevant. It is axiomatic that “irrelevant evidence is not admissible.”
Fed.R.Evid. 402. Evidence is relevant if “it has any tendency to make a fact
more or less probable than it would be without the evidence” and if “the fact
is of consequence in determining the action.” Fed.R.Evid. 401. Even if
evidence is relevant, the court can exclude it if “its probative value is
substantially outweighed by a danger of one or more of the following: unfair
prejudice, confusing the issues, misleading the jury, undue delay, wasting
time, or needlessly presenting cumulative evidence.” Fed.R.Evid. 403.
      Federal Rule of Evidence 404(b) precludes the admission of other
crimes, wrongs, or acts “to prove the character of a person in order to show
conformity therewith.” However, under Rule 404(b), such evidence is
admissible for legitimate evidentiary purposes such as “proof of motive,
opportunity, intent, preparation, plan, knowledge, identity, or absence of
mistake.” “[U]nder Rule 404(b), prior act evidence is inadmissible unless the
evidence is (1) offered for a proper non-propensity purpose that is at issue in
the case; (2) relevant to that identified purpose; (3) sufficiently probative
under Rule 403 such that its probative value is not outweighed by any
inherent danger of unfair prejudice; and (4) accompanied by a limiting
instruction, if requested.” United States v. Stoner, 2017 WL 4883378, *7
(M.D.Pa. Oct. 30, 2017) (citing United States v. Caldwell, 760 F.3d 267,
277-78 (3d Cir. 2014)).

                                       3
       Federal Rule of Evidence 609 pertains to the use of prior convictions for
impeachment purposes and provides:

       The following rules apply to attacking a witness’s character for
       truthfulness by evidence of a criminal conviction:
       (1) for a crime that, in the convicting jurisdiction, was punishable
       by death or by imprisonment for more than one year, the
       evidence:
       (B) must be admitted in a criminal case in which the witness is a
       defendant, if the probative value of the evidence outweighs its
       prejudicial effect to that defendant[.]

Fed.R.Evid. 609(a)(1)(B).

III.   DISCUSSION
       Taylor first moves for an order precluding the government to offer any
evidence at trial relating to any of his prior convictions and argues that such
evidence is inadmissible. Taylor states that he has four prior New York state
misdemeanor convictions that do not qualify as felony crimes under Rule
609(a)(1) or as crimes involving dishonesty under Rule 609(a)(2).2 The
government does not indicate that it intends to offer any evidence at trial
regarding Taylor’s four prior New York state misdemeanor convictions. As
such, the court will not address any of Taylor’s four prior misdemeanor
convictions and it will grant Taylor’s motion in limine regarding these
convictions.
       However, Taylor’s two prior New York state drug convictions are at
issue with respect to their admissibility under Rule 609(a)(1). In particular,

       2
      Since Taylor lists his four prior New York state misdemeanor
convictions in his brief, (Doc. 728 at 3 n. 1), they are not repeated herein.
                                        4
Taylor states that:
      on December 2, 2003, at age 21, Taylor was arrested and
      charged in New York County Supreme Court with Criminal Sale
      of a Controlled Substance and sentenced on February 1, 2005,
      to one year’s imprisonment and a six-month license suspension.
      Also, on January 15, 2005, at age 22, Taylor was arrested and
      charged with Criminal Possession of a Controlled
      Substance-Cocaine and sentenced on March 14, 2005, to one
      year’s imprisonment and a six-month license suspension.
      The government does not indicate that it seeks to introduce Taylor’s
prior felony convictions during its case-in-chief, and it appears that it only
intends to introduce Taylor’s 2005 drug convictions for impeachment
purposes if he testifies. Specifically, the government contends that if Taylor
testifies at trial, it should be allowed to impeach him by introducing evidence
of his two felony convictions for controlled substances even though they did
not occur in the past ten years. Taylor’s two prior drug convictions in 2005
were crimes punishable by imprisonment for more than one year. Taylor’s
2005 prior drug convictions are not crimen falsi crimes. As such, these crimes
are “only admissible if they qualify under Rule 609(a)(1)”, i.e., crimes
punishable by more than one year, and are not too remote. Jackson v. City
of Pittsburgh, 2010 WL 2511380, at *2 (W.D.Pa. June 17, 2010).
      “Rule 609 permits evidence of a prior felony conviction to be offered to
impeach a testifying witness. However, when the testifying witness is also the
defendant in a criminal trial, the prior conviction is admitted only ‘if the
probative value of the evidence outweighs its prejudicial effect to that
defendant.’” U.S. v. Caldwell, 760 F.3d 267, 286 (3d Cir. 2014) (citing


                                       5
Fed.R.Evid. 609(a)(1)(B)). The Third Circuit has held that this Rule “reflects
a heightened balancing test” with a “predisposition toward exclusion” and, that
“[a]n exception [to exclusion of the evidence] is made only where the
prosecution shows that the evidence makes a tangible contribution to the
evaluation of credibility and that the usual high risk of unfair prejudice is not
present.” Id. (citation omitted). “When offering a prior conviction to impeach
a testifying defendant, the government bears the burden of satisfying the
heightened balancing test set out in Rule 609(a)(1)(B).” Id. at 289.
      The Third Circuit has “recognized four factors that should be considered
when weighing the probative value against the prejudicial effect under this
heightened test.” Id. at 286. The four factors are: “‘(1) the kind of crime
involved; (2) when the conviction occurred; (3) the importance of the
[defendant’s] testimony to the case; [and] (4) the importance of the credibility
of the defendant.’” Id. at 286 (citing Gov’t of Virgin Islands v. Bedford, 671
F.2d 758, 761 n. 4 (3d Cir. 1982)). The court will now address each factor.
      In considering the first factor regarding the kind of crime involved,
“courts consider both the impeachment value of the prior conviction as well
as its similarity to the charged crime.” Id. “The impeachment value relates to
how probative the prior conviction is to the witness’s character for
truthfulness.” Id. “With respect to the similarity of the crime to the offense
charged, the balance tilts further toward exclusion as the offered
impeachment evidence becomes more similar to the crime for which the
defendant is being tried.” Id.

                                        6
        Taylor argues that all of the Bedford factors should be resolved in favor
of excluding his two prior felony drug convictions which occurred over ten
years ago for impeachment purposes. The government contends that both of
Taylor’s 2005 drug convictions are admissible to impeach him if he testifies
at trial. The government cites to several cases for support. (See Doc. 733 at
3-4).
        In considering the first Bedford factor, i.e., the types of prior convictions
involved, Taylor has been charged with conspiracy to distribute in excess of
100 grams of heroin, crack cocaine, molly, Percocet, and marijuana. Taylor
contends that the court should preclude any evidence regarding his two prior
New York state drug convictions since his prior crimes are too similar to the
drug offense charged in Count 1.“Generally, where the crime is punishable by
a sentence of more than one year imprisonment, or if the crime involved
required proof of a dishonest act or false statement by the witness, such
evidence must be admitted for impeachment purposes.” Klatch-Maynard v.
Sugarloaf Tp., 2013 WL 1789744, *3 (M.D.Pa. April                26, 2013) (citing
Fed.R.Evid. 609; Green v. Bock Laundry Mach. Co., 490 U.S. 504, 527, 109
S.Ct. 1981 (1989)).
        Taylor’s prior convictions at issue are two felony convictions for
controlled substances which occurred over ten years ago. Taylor states that
“[b]ecause the admission of [his] prior drug convictions will show a criminal
disposition on his part based upon which the jury may find him guilty of the
crimes charged, the similarity of the crimes weighs heavily against the

                                          7
admission of [his] prior drug convictions.” The government contends that
Taylor’s felony drug convictions are admissible stating that “prior drug
convictions are highly relevant for impeachment purposes.” In this case,
Taylor is charged with conspiracy to distribute various drugs. Taylor’s prior
state convictions were for criminal sale of a controlled substance and criminal
possession of a controlled substance-cocaine. Here the government
concedes that Taylor’s prior drug convictions are similar to his instant offense
drug offense but it points out that this fact does not bar the admission of his
prior convictions.
      The Third Circuit in U.S. v. Murphy, 172 Fed.Appx. 461, 463 (3d Cir.
2006), held that drug convictions are admissible at trial for impeachment
purposes under 609(a)(1) in a case where the defendant is charged with a
drug offense and that “other Circuit Courts have also held that prior drug
convictions in particular have probative value for impeachment purposes.”
(citing United States v. Cordoba, 104 F.3d 225, 229 (9th Cir.1997) (“holding
that a prior conviction for possession with intent to distribute cocaine is
admissible under Rule 609”); United States v. Hernandez, 106 F.3d 737,
739–40 (7th Cir.1997) (“holding that prior convictions for possession of
cocaine and marijuana are admissible to impeach defendant”)); United States
v. Santiago-Rivera, 2017 WL 4551039 (M.D.Pa. Oct. 12, 2017) (this court
found that the majority of the Bedford factors weigh in favor of allowing the
government to use defendant’s prior felony narcotics convictions to impeach
his credibility if he testified in his pending case in which he was charged with

                                       8
interference with commerce by robbery and felon in possession of a firearm).
      Further, as the government indicates, Taylor is also charged with sex
trafficking offenses, conspiracy to commit sex trafficking, unlawful possession
of a firearm by a convicted felon, and conspiracy to interfere with commerce
by robbery in this case which are not similar to his prior drug convictions. No
doubt that the potential prejudicial impact of a defendant’s prior felony
convictions is lessened if they are dissimilar to his other pending charges.
See Caldwell,760 F.3d at 286.
      Further, the government states to limit any potential prejudice to Taylor
the court can direct it to only generally refer to Taylor’s prior “felony
convictions” without referencing the specific nature of these drug crimes.
      Therefore, the first factor weighs in favor of admitting Taylor’s prior drug
convictions for impeachment purposes.
      The second factor, the age of the two prior convictions, weighs against
admissibility for impeachment purposes since Taylor’s state drug convictions
occurred over ten years ago and are clearly not timely under Rule 609. Thus,
his prior convictions are presumptively excluded unless a special balancing
of their probative value compared to their prejudicial effect under Rule 609(b)
overcomes the presumption. Id. at 287. The government argues that since
Taylor did not have an unblemished record after his prior drug convictions,
this weighs in favor of defeating the presumption based on the age of the prior
convictions. The government relies upon Caldwell, id., in which the Third
Circuit stated “the probative value of an older conviction may remain

                                        9
undiminished if the defendant was recently released from confinement or has
multiple intervening convictions, both of which suggests his character has not
improved.” In particular, the government represents that after his 2005
convictions, Taylor was convicted in 2006 for criminal possession of a weapon
and, in 2012 he was convicted of criminal possession of marijuana.
      The court finds that the probative value of Taylor’s 2005 convictions
remains undiminished since his two subsequent convictions over a short
period of time after 2005 indicates that he has not abandoned his prior ways
of criminal behavior. As such, the second factor weighs in favor of allowing
the government to impeach Taylor with his 2005 convictions if he testifies.
      “The third factor inquires into the importance of the defendant’s
testimony to his defense at trial.” Caldwell, 760 F.3d at 287. “If it is apparent
to the trial court that the accused must testify to refute strong prosecution
evidence, then the court should consider whether, by permitting conviction
impeachment, the court in effect prevents the accused from testifying.” Id.
(citation omitted). However, “[if] the defense can establish the subject matter
of the defendant’s testimony by other means, the defendant’s testimony is
less necessary, so a prior conviction is more likely to be admitted.” Id. at 288
(citation omitted). Taylor states that “Counsel for the Government has advised
defense counsel that the Government may call thirty witnesses to testify at
trial” and that “Taylor may need to testify in his own behalf, and such need to
testify weighs against the use of his prior convictions.” He also states that if
he testifies, “his credibility may be important to the case.” There has however

                                       10
been no specific claim by Taylor that his testimony in this case may be
important to demonstrate the validity of his defense and that it may be
“fundamentally important to his defense.” Id. at 289.
      Additionally, the government states that based on Taylor’s recorded
statements to the FBI in this case and his admissions, it is unclear as to how
his testimony would be important to his defense.
      As such, the court will balance this factor as weighing in favor of the
admission of Taylor’s prior convictions.
      “The [fourth] factor concerns the significance of the defendant’s
credibility to the case. ‘When the defendant’s credibility is a central issue, this
weighs in favor of admitting a prior conviction.’” Id. at 288 (citation omitted).
“Where a case is reduced to a swearing contest between witnesses, the
probative value of conviction is increased.” Id. (citation omitted). In this case,
the testimony of Taylor will create a credibility contest between himself and
the government’s witnesses. The jury will have to decide between Taylor’s
version of events and those provided by the witnesses presented by the
government. Also, if defendant testifies, he places his credibility directly at
issue. See Beros, 833 F.2d at 463-64. Thus, the credibility of all of the
witnesses will be crucial to establish the government’s case as well as
Taylor’s defenses.
      As such, the court finds that the fourth factor weighs in favor of
admitting Taylor’s prior convictions.

      Thus, the Bedford factors weigh in favor of allowing the government to

                                        11
use Taylor two 2005 felony narcotics convictions to impeach his credibility if
he testifies. The court finds that the Government has met its burden of

showing that the probative value of Taylor’s stated prior convictions outweighs

its prejudicial effect under Rule 609(a)(1)(B). All of the four factors discussed

above weigh in favor of admission of Taylor’s prior convictions. Additionally,
the government’s use of Taylor’s stated prior convictions will be limited to

cross-examination, if he testifies. However, as a safeguard, the court will only

allow the government to refer to prior “felony convictions” of Taylor without

stating the nature of the convictions. Further, the court will give a limiting
instruction to the jury and direct the jury to consider Taylor’s prior convictions

for impeachment purposes only. See U.S. v. Cherry, 2010 WL 3156529, *7

(The court found that a limiting jury instruction would mitigate any potential

prejudice to defendant.).
      Therefore, the court will DENY Taylor’s motion in limine regarding the

exclusion of any evidence related to his two felony narcotics convictions from
2005 only for purposes of impeachment if he testifies.

      Next, the court considers Taylor’s motion to preclude any evidence
regarding the use of a firearm in the Kravchenko homicide. Specifically,

“Taylor moves this Court under Federal Rules of Evidence 401 and 403 for an
order excluding any evidence, references to evidence, testimony or argument

relating to the allegations or claims made by certain confidential government

witnesses that a .357 magnum handgun used by Jehovah Maldonado in a


                                        12
home invasion robbery on August 26, 2013, at 462 Clearview Drive, Long
Pond, Pennsylvania, was the same firearm later used by Dygunn Mitchell in

a drive-by shooting on January 14, 2014, at 5014 Old Timber Road, Hamilton

Township, Pennsylvania, that caused the death of Darcey Kravchenko.”

Taylor argues that the introduction of “evidence that the .357 magnum
handgun used by Jehovah Maldonado in a home invasion robbery on August

26, 2013, was also used in the Kravchenko homicide gives rise to the

inference that the Defendants, or either of them, are implicated or suspected

in the murder.” He contends that such evidence is “irrelevant and immaterial”
to the issues in his case and that it would be “highly inflammatory and

prejudicial.” Taylor further states that such evidence should be precluded

under FRE 403 since “[a]ny probative value of such evidence is substantially

outweighed by the danger of undue prejudice.”
      “To be admissible under Rule 404(b), evidence of uncharged crimes or

wrongs must (1) have a proper evidentiary purpose; (2) be relevant; (3) satisfy
Rule 403; and (4) be accompanied by a limiting instruction (where requested)

about the purpose for which the jury may consider it.” United States v. Green,
617 F.3d 233, 249 (3d Cir. 2010).

      In addition to the drug and sex trafficking conspiracies charged in the
TSI, Taylor is charged in Count 8 of the TSI with conspiracy to interfere with

commerce by robbery. In Count 8, the government alleges that on August 26,

2013, Taylor ordered six people to commit an armed robbery of a residence


                                      13
in the Emerald Lakes Development in Tobyhanna Township, Monroe County,
Pennsylvania, because it supposedly contained a large amount of marijuana

and cash. In Count 9 of the TSI, Taylor is charged with unlawful possession

of a firearm by a convicted felon, alleging that he knowingly possessed a .38

caliber handgun and a .357 magnum and that these firearms were used in the
home robbery.

      The government states that while Taylor seeks to exclude from

evidence testimony linking the .357 magnum he possessed to a homicide

committed by Black P-Stone members in Monroe County, it has the burden
to prove that Taylor possessed all of the specific firearms charged in the

indictment, including the .357 magnum. The government states to meet its

burden of proof it must rely on the testimony of cooperating witnesses to

prove that Taylor possessed all of the firearms specified in the indictment.
The government explains that its witnesses will trace the .357 gun from Taylor

to other members of the gang who used it during the conspiracy to commit the
home invasion robbery charged in Count 8 of the indictment, back to Taylor

and then to other members of the gang who used it to commit the homicide.
Ultimately, the government states that the gun then went to Capone who

disposed it. The government states that “the ability of its witnesses to link this
specific gun to Taylor is based on the gun’s involvement in the two incidents

described above, including the homicide.”

      Further, as the government points out, “[t]he ‘Manner and Means’


                                       14
section of the [TSI] alleges that the defendant Arthur Taylor participated in a
street gang known as the Black P-Stones who obtained and distributed illegal

drugs, maintained, possessed and carried firearms in connection with drug

trafficking activities, and who committed home invasions and robberies to

steal drugs and money from other drug dealers.” The TSI also alleges that
Taylor and his co-conspirators “ maintained, possessed, and carried firearms

in connection with their drug trafficking activities.”

      The government proffers that at trial “cooperating witnesses will testify

that as members of the Black P-Stones they were ordered by the gang’s
leadership to rob other drug dealers.”

      Additionally, the government proffers, (Doc. 708 at 9), that its evidence

at trial will show further connections between Counts 8 and 9 with the other

counts based on the following:
      The home invasion robbery scheme occurred within the time
      frame of the drug trafficking activities of Taylor, Capone, and the
      Black P-Stones street gang as alleged in the indictment and
      involved the use of a firearm that cooperating witnesses say
      Taylor provided to the Black P-Stone members who did the home
      invasion. Cooperating witnesses will testify that Jordan Capone
      maintained guns for the Black P-Stones and that Arthur Taylor
      provided a gun to the gang members who committed the home
      invasion robbery charged in Count 8. Taylor in his own recorded
      statement to the FBI admitted to possessing a gun that the
      P-Stones called “Jordan,” admitted that other members of the
      Black P-Stones asked him for the gun on the day of the home
      invasion robbery, admitted to possessing two shotguns, and
      stated that the P-Stones obtained guns by trading heroin for
      them.
      The court will allow the government to present evidence that the .357
handgun was used by Maldonado during the August 2013 home invasion

                                        15
robbery. However, the court will grant Taylor’s motion to preclude the
government from offering any evidence that the .357 handgun was later used
in January 2014 in the drive-by shooting of Kravchenko since this is too
prejudicial and not essentially for the government to prove its charges against
Taylor.
      Lastly, Taylor moves for an order excluding any evidence, testimony or
argument relating to M.M.’s claim that she suffered a miscarriage shortly after
she was assaulted by Taylor. Taylor contends that “the Government may seek
to introduce testimony by M.M. that while she was working as a prostitute at
the Quality Inn in Stroudsburg, Pennsylvania, she argued with Taylor, and he
choked her and threatened to drown M.M. in the bath tub.” He also states that
“M.M. claims she was pregnant at the time of this incident and suffered a
miscarriage soon thereafter.” Taylor argues that any evidence that M.M.
suffered a miscarriage should be excluded since it is not relevant, material or
competent. Taylor points out that if the government sought to introduce such
evidence at trial to show that he caused M.M. to have a miscarriage, it would
have to present expert medical testimony and M.M., an alleged prostitute and
heroin user, is not qualified to offer any opinion testimony as to the cause of
her miscarriage. He states even if the government could prove causation, any
evidence that M.M. suffered a miscarriage should still be precluded since this
evidence is not relevant to any issue in the case.
      Initially, the government states that it does not intend to offer any
testimony by M.M. that Taylor’s assault of her caused her to have a

                                      16
miscarriage. Rather, the government states that it intends to have M.M. testify
that she was pregnant with Taylor’s baby, that while she was working for him
and the P-Black Stones as a prostitute she was assaulted by Taylor, and that
sometime after the assault she suffered a miscarriage. The government
contends that M.M.’s testimony will be offered to show a chronology of events,
and that this evidence is material and relevant since M.M. who is a victim and
a witness, will testify that after this incident, she broke off her relationship with
Taylor and would not re-establish a relationship with him despite his repeated
attempts for her to do so.
      No doubt that the stated proffered testimony of M.M. is highly prejudicial
to Taylor and that M.M. is not qualified to testify that Taylor’s alleged assault
caused her to have a miscarriage. Further, under FRE 404(b), evidence of a
“crime, wrong or other act” to prove the defendant’s character is not
admissible. United States v. Senat, 698 Fed.Appx. 701, 705 (3d Cir. 2017).
However, “relevant evidence with a proper evidentiary purpose may be
admitted.” Id. (citation omitted). Here, M.M.’s testimony regarding Taylor’s
alleged uncharged conduct will not be offered to prove Taylor’s character. Nor
is her testimony offered to show that Taylor is prone to commit crimes or that
he is a bad person. Rather, the testimony is offered and is relevant as to show
why M.M. parted ways with Taylor and the P-Black Stones and when she did
so.
      The court in balancing the probative value of the testimony with its
prejudicial effect under FRE 403 will allow M.M. to testify that she was

                                         17
pregnant with Taylor’s baby when she was working for the P-Black Stones as
a prostitute and that he assaulted her which lead to her break with Taylor and
the gang. M.M.’s testimony will help the jury understand her motivations for
testifying and why she took the actions she did and, thus it bears on her
credibility. The court will not allow M.M. to testify that sometime after the
alleged assault by Taylor she had a miscarriage since this is too prejudicial
and the jury may believe that Taylor caused the miscarriage without any proof
of causation.


IV.       CONCLUSION
          Based on the foregoing, the court will GRANT IN PART and DENY IN
PART Taylor’s motion in limine. (Doc. 727). An appropriate order will issue.




                                                              s/ Malachy E. Mannion
                                                              MALACHY E. MANNION
                                                              United States District Judge

Date: November 7, 2018
O:\Mannion\shared\MEMORANDA - DJ\CRIMINAL MEMORANDA\2015 CRIMINAL MEMORANDA\15-0214-05.wpd




                                                                  18
